PER CURIAM.
The indictment in this case alleged conduct of the defendant (the plaintiff in error here) containing every ingredient required to constitute an offense denounced by the statute known as the White Slave Act. 36 Stat. 82S. Under the ruling made in the case of Caminetti v. United States, 242 U. S. 470, 37 Sup. Ct. 192, 61 L. Ed. - (January 15, 1917), the judgment presented for review is not subject to be reversed on the ground that the indictment failed to charge the commission of a criminal offense.
[1] The objections made on the day the case was called for trial by motions to abate the prosecution and to quash the indictment were subject to be overruled on the ground that they were not made with due promptness after the opportunity was afforded the defendant to make them. Lowdon v. United States, 149 Fed. 673, 79 C. C. A. 361. Assuming that either of those objections would have been sustainable if the,defendant had acted with due promptness in making it, he lost the right to urge it by withholding the making of it until a trial of the charges made was about to be entered upon.
[2] The question of the sufficiency of the evidence adduced to support a charge made by the indictment is not presented for review by any exception reserved to a ruling of the court on that subject.
We find no reversible error in the record.
The judgment is affirmed.